We have again considered those matters in the record reliance upon which is had by appellant in his motion for rehearing and regret our inability to agree with any of the propositions advanced. It is true that appellant testified in some parts of his evidence that the beer he sold he called bone dry but the entire testimony for the State shows that an analysis of this beer or bone dry revealed its alcoholic content to be greater than that which is fixed by statute. It is also true that appellant called vinegar that which the officers called wine and whose analysis revealed a much larger alcoholic content than that fixed by statute. Appellant's contention seems to be that he served his bone dry with lunches which he sold his patrons. This would in nowise seem to militate against the conclusion of guilt. One may not manufacture or have in his possession an alcoholic liquor such as is forbidden by statute and dispose of it directly or indirectly without violating the law. Appellant might sell his lunches and as an inducement to buy the lunches throw in the beer, but this would not prevent such action from being a violation of the law. It is without dispute that appellant had in his possession a quantity of liquor whose analysis disclosed that it had more than one per cent of alcohol by volume and that same was intoxicating. The evidence amply justified the conclusion of the jury that he had it for purposes of sale.
The motion for rehearing will be overruled.
Overruled. *Page 320